—In related claims, inter alla, to recover damages for injury to property and a third-party claim in Claim No. 6 for a judgment declaring the rights of the parties under certain insurance policies, Continental Casualty Insurance Company, the third-party defendant in Claim No. 6, appeals from a judgment of the Court of Claims (King, J.), dated November 27, 1998, which, after a nonjury trial, declared that it was obligated to provide a defense to the defendant third-party claimant New York State Thruway Authority in the main claims.
Ordered that the judgment is affirmed, with costs.
The determination of a trial court after a nonjury trial should not be disturbed on appeal unless it is not supported by legally sufficient evidence or could not have been reached by any fair interpretation of the evidence (see, Greenberg v Behlen, 220 AD2d 720). The evidence here is legally sufficient to support the determination that the appellant was equitably estopped from denying coverage to the defendant third-party plaintiff. Further, the determination was based upon a fair interpreta*494tian of the evidence (see, Brooklyn Hosp. Ctr. v Centennial Ins. Co., 258 AD2d 491; Indemnity Ins. Co. v Charter Oak Ins. Co., 235 AD2d 521). Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.